Citation Nr: 0027989	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized private medical services provided in association 
with the veteran's emergency room treatment at Walker Baptist 
Medical Center, Jasper, Alabama, on August 15, 1996, and 
August 21, 1996.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to Walker Baptist 
Medical Center, Jasper, Alabama, on June 13, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case first came before the Board of Veteran's Appeals 
(Board) from an October 1996 decision of the Medical 
Administration Service (MAS) of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Medical Center, in which 
the veteran's claim for payment or reimbursement of the cost 
of unauthorized medical expenses incurred at Walker Baptist 
Medical Center, Jasper, Alabama, on August 15, 1996, and 
August 21, 1996, was denied.  In December 1998, the Board 
remanded this claim in order to satisfy due process concerns 
and to obtain additional evidence.  The case is again before 
the Board for appellate consideration.


REMAND

In its December 1998 remand, the Board noted that the veteran 
had submitted a timely notice of disagreement with regard to 
the denial of his claim for payment or reimbursement of the 
cost of unauthorized ambulance transportation to Walker 
Baptist Medical Center on June 13, 1996.  The Board also 
noted that he had not been furnished with a statement of the 
case (SOC) on that matter.  Review of the veteran's claims 
folder does not indicate that an SOC on this matter has been 
issued, notwithstanding the reference to this matter in the 
Board's December 1998 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held, in such 
circumstances, that the Board is to remand the claim to the 
RO (or, in this case, the MAS) for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board, in its December 1998 remand, 
requested, with regard to the veteran's claim for payment or 
reimbursement of unauthorized costs incurred on August 15, 
1996, and August 21, 1996, that the MAS submit the complete, 
original, medical administration folder, along with the 
claims folder, to the Board for 

appellate review.  The case has been returned to the Board, 
following satisfaction of certain due process concerns; 
however, the complete, original, medical administration 
folder has not been associated with the veteran's claims 
folder.  In such circumstances, according to the Court, the 
claim is to be returned to the RO (or, in this case, the MAS) 
for satisfaction of actions sought by the Board to be 
accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The MAS is to furnish the veteran and 
his representative with an SOC pertaining 
to his claim for payment or reimbursement 
of the cost of unauthorized ambulance 
transportation to Walker Baptist Medical 
Center, Jasper, Alabama, on June 13, 
1996.  Concomitant with such action, it 
should advise the veteran and his 
representative of the statutory period of 
time within which the veteran must 
furnish VA with a substantive appeal on 
that issue, in order to perfect his 
appeal.

2.  The MAS must submit the complete, 
original, medical administration folder, 
along with the claims folder, to the 
Board for appellate review of the 
veteran's claim for payment or 
reimbursement of unauthorized medical 
expenses incurred on August 15, 1996, and 
August 21, 1996 (and, if appropriate, for 
unauthorized costs incurred on June 13, 
1996).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



